Citation Nr: 1338684	
Decision Date: 11/25/13    Archive Date: 12/06/13

DOCKET NO.  12-14 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1963 to January 1967.  Service in the Republic of Vietnam is indicated by the record. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied the Veteran's claims.  

In June 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  Additionally, in April 2012, the Veteran was afforded an informal conference before a decision review officer (DRO).  Transcripts of these proceedings are of record.

The April 2010 rating decision also denied the Veteran's claims of entitlement to service connection for bilateral carpal tunnel syndrome, hearing loss, tinnitus, and erectile dysfunction.  Although the Veteran filed a notice of disagreement as to these issues, he did not complete his appeal with the filing of a timely substantive appeal (VA Form 9 or similar) following the issuance of a statement of the case (SOC) in May 2012.  Accordingly, these issues are not in appellate status and will be discussed no further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA].

The Board notes that the Veteran submitted a private audiological examination dated July 2013.  In submitting this document, it is unclear as to whether the Veteran intended to file a claim to reopen his previously denied claim of entitlement to service connection for hearing loss.  Accordingly, this matter is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has low back and right knee disabilities related to his military service.  Specifically, he reported that his current low back disability is related to an injury during service in Vietnam when he lifted the wing of an airplane.  Further, the Veteran reported that his current right knee disability is related to an in-service injury when he attempted to defuel an external aircraft fuel tank.  

Although the Veteran's service treatment records do not document the in-service back injury, a service treatment record dated August 1966 documents treatment for a sore back and use of a heat pad for treatment.  The remainder of service treatment records, to include his November 1966 separation examination, is absent complaints of or treatment for either a low back or right knee disability.  However, the Board notes that the Veteran is competent to attest to experiencing injuries to his low back and right knee during service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, although the Veteran as a lay person has not been shown to be capable of making medical conclusions, he is competent to report the circumstances of injuring his low back and right knee.  Moreover, his DD Form 214 documents his military occupational specialty (MOS) as a jet aircraft mechanic.  The Board therefore has no reason to doubt that the Veteran experienced such injuries during service, and finds him credible with regard to his reported in-service injuries.

The Veteran was afforded a VA examination for his low back disability in January 2010.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with mechanical changes of the lumbar spine and concluded in an addendum dated March 2010 that it is less likely than not that the Veteran's low back disability is related to his military service.  Although the examiner noted the Veteran's treatment for a sore back in August 1966, he crucially did not address in his rationale the Veteran's credible in-service back injury from lifting aircraft.  

The Veteran was thereafter afforded a VA examination for his low back disability as well as his right knee disability in April 2012.  Notably, the examiner who conducted the examination was a physician's assistant as opposed to a physician.  

With regard to the Veteran's low back disability, the examiner considered the Veteran's in-service treatment for a sore back as well as the in-service back injury.  After examination of the Veteran and consideration of his medical history, the examiner diagnosed the Veteran with lumbar spine degenerative changes with stenosis status post decompression and concluded that the Veteran's low back disability is less likely as not caused by or a result of active service.  On the contrary, the examiner indicated that the Veteran's current low back disability is related to postservice treatment for an incident when he injured his back from cutting wood in 1995, an injury in 1996, and injury in 2005 from lifting groceries.  He also noted the Veteran's postservice employment as a diesel mechanic which involved repetitive bending, leaning, lifting, and twisting.  The Board notes that the back injuries dated 1995, 1996, and 2005 are documented in the claims folder.  However, the examiner did not consider in his rationale the Veteran's complaints of a continuity of low back pain since discharge from service.  Pertinently, at the time the Veteran injured his back in 1995, he also reported that he injured his back in service.  See a private treatment record from Dr. Hansen dated November 2005.  

With respect to the Veteran's right knee disability, the examiner considered the Veteran's in-service right knee injury.  After examination of the Veteran and consideration of his medical history, the examiner diagnosed the Veteran with knee degenerative joint disease status post partial medial meniscectomy and concluded that the Veteran's current right knee disability is less likely as not caused by or a result of active service.  The examiner's rationale for his conclusion was based on his finding of no service treatment records indicating injury, treatment or complaints of pain associated with the current right knee disability.  The examiner also considered the Veteran's postservice knee injuries as well as his meniscectomy for medial meniscus tear which he opined was not consistent with the Veteran's reported in-service injury.  He further noted that there was no instability found on examination and that the current degenerative changes and complaints are associated with the medial meniscectomy.  However, the examiner did not consider in his rationale the Veteran's complaints of a continuity of right knee pain since discharge from service.  Pertinently, the Veteran complained of right knee pain from in-service injury prior to his July 1998 meniscectomy.  See a private treatment record from Dr. Hansen dated June 1994.  
 
The United States Court of Appeals for Veterans Claims (Court) has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the inadequate VA examinations of record, the Board finds that a clarifying medical opinion is necessary for the purpose of determining the nature and etiology of the Veteran's low back and right knee disabilities.  

Additionally, at the June 2013 Board hearing, the Veteran testified that he received treatment for his low back and right knee disabilities from Dr. Jones, Dr. Hansen, Dr. Thomas, Dr. Levitt, Dr. Fisher, and Dr. McGregor.  See the June 2013 Board hearing transcript, pgs. 11, 15-16.  Although the RO has attempted to obtain outstanding treatment records from Dr. Thomas and Dr. Hansen, there has been no attempt to obtain outstanding records from Dr. Jones, Dr. Levitt, Dr. Fisher, or Dr. McGregor.  As such, outstanding treatment records from these providers should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claims remanded herein.  Of particular interest are medical records from Dr. Jones, Dr. Levitt, Dr. Fisher, and Dr. McGregor.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim, and then give the Veteran an opportunity to respond.  

2. After the above development is completed, to the extent possible, schedule the Veteran for a VA examination by a physician with the appropriate expertise to determine the nature and etiology of his current low back and right knee disabilities.  The claims file, and any pertinent records contained in the Virtual VA eFolder, must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  Based on the review and the physical examination, the examiner is asked to render an opinion as to the following: 

a. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's low back disability is related to his active military service, to include his credible report of in-service injury from lifting aircraft.

b. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's right knee disability is related to his active military service, to include his credible report of in-service injury when he attempted to defuel an external aircraft fuel tank.
      
The examiner is asked to provide the underlying reasons for any opinion expressed.  The examiner must also consider the Veteran's report of continuous low back and right knee pain following discharge from military service in rendering his/her opinions.  A  report should be prepared and associated with the Veteran's VA claims folder.

3. Readjudicate the Veteran's low back and right knee disability claims.  If any claim on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

